Grant, C. J.
(after stating the facts). For about a year plaintiff had crossed the street at this place, and at the same time of the day, when cars were running frequently. She was therefore entirely familiar with the situation, and the danger incident! to the place, and the necessity of care upon her part. She stood about 6 feet from the track till the east-bound car had passed. Can it be doubted that the moment she had crossed that track and entered upon the place between, at which time she was about 5 feet from the other track, she could have seen the approaching car, had she looked ? If this be so, how can it be said that she had performed the duty which she owed to herself, — to look before advancing upon the other track ? It is evident that she did not look until she had stepped upon the track where the car was approaching. She had walked about 15 feet without looking. The car approaching on the south track was too far away to give her any apprehension. She had only to glance to the right as she • advanced after the car on the south track *402moved away from her, and she would have seen the car •approaching. This case cannot be distinguished from McGee v. Railway Co., 102 Mich. 107 (26 L. R. A. 300, 47. Am. St. Rep. 507); Henderson v. Railway Co., 116 Mich. 368; Borschall v. Detroit Railway, 115 Mich. 473.
Judgment reversed, and new trial ordered.
The other Justices concurred.